Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 13, 19. The prior art of records does not suggest the combination of “key performance parameters of the target application, and determining the performance improvement strategy for the target application according to the scenario associated information comprises: determining, by the strategy module, parameter types and a parameter numerical range of the key performance parameters; determining, by the strategy module, a performance improvement strategy package corresponding to the parameter types, wherein the performance improvement strategy package contains a plurality of performance improvement strategies suitable for different parameter numerical ranges; and determining, by the strategy module, from the plurality of performance improvement strategies, a performance improvement strategy suitable for the parameter numerical range of the key performance parameters”.
More specifically the prior art does teach “A method for resource allocation, comprising: receiving, by a management module of an operating system, a scenario data package from a target application that is currently running, the scenario data package comprising scenario associated information of the target application; determining, by a strategy module of the operating system, a performance improvement strategy for the target application according to the scenario data package; and adjusting, by the operating system, allocation of system resources for the target application according to the performance improvement strategy, wherein determining the performance improvement strategy for the target application according to the scenario data package comprises: acquiring, by the strategy module, the scenario associated information from the scenario data package; and determining, by the strategy module, the performance improvement strategy for the target application according to the scenario associated information; wherein the scenario associated information comprises key performance parameters of the target application, and determining the performance improvement strategy for the target application according to the scenario associated information comprises: 4850-3008-9448, v. 1U.S. Patent Application Serial No. 16/046,460Page 3 of 13 Reply Responsive to Office Action dated April 14, 2021 Reply dated: July 6, 2021 determining, by the strategy module, parameter types and a parameter numerical range of the key performance parameters; determining, by the strategy module, a performance improvement strategy package corresponding to the parameter types, wherein the performance improvement strategy package contains a plurality of performance improvement strategies suitable for different parameter numerical ranges; and determining, by the strategy module, from the plurality of performance improvement strategies, a performance improvement strategy suitable for the parameter numerical range of the key performance parameters” as specified by the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199